Citation Nr: 1738788	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-14 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral foot injuries. 

2.  Entitlement to service connection for residuals of bilateral foot injuries.

3.  Entitlement to service connection for bilateral knee disabilities. 

4.  Entitlement to service connection for residuals of left eye surgery. 
	 
5.  Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1990 to March 1993, and active service in the U.S. Army from October 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The matter was later transferred to the RO in Atlanta, Georgia, who in turn certified the Veteran's appeal to the Board.  

In September 2016, the Board determined that the Veteran needed new and material evidence to reopen the foot disability service connection claim.  The Board also remanded the appeal in order for the Veteran to be scheduled for a BVA hearing.
 
In December 2016, the Veteran testified during a Video Conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

After reviewing the Veteran's BVA hearing testimony in conjunction with all other evidence of record, the Board finds that development is necessary in regards to the Veteran's claims of entitlement to service connection for bilateral knee disabilities and residuals of a head injury.  These issues are therefore addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  The AOJ will notify the Veteran that further action is required on his part.  

FINDINGS OF FACT

1.  The RO last denied service connection for bilateral foot injuries in a January 1995 rating decision; the Veteran was notified of the denial and his appellate rights at that time, but he did not appeal; and no new evidence was received for this claim within the appeal period.

2.  Evidence received since the last final denial for bilateral foot injuries includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim.  

3.  The Veteran has one medical diagnosis related to his feet, which is bilateral pes planus.  

4.  The weight of the probative medical and other evidence in the claims file indicates that the Veteran's bilateral pes planus is unrelated to his military service.  

5.  The preponderance of the evidence is against finding that the Veteran has a current left eye disorder or disability.  


CONCLUSIONS OF LAW

1.  The January 1995 RO denial of service connection for bilateral foot injuries became final, but new and material evidence has been received to reopen the previously denied claim.  38 C.F.R. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2016).

2.  The criteria for entitlement to service connection for residuals of bilateral foot injuries have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016). 


3.  The criteria for entitlement to service connection for residuals of left eye surgery have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  

	 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Overview of new and material evidence claims

In a June 1994 VA Application for Compensation, the Veteran requested service connection for, among other things, bilateral foot injuries he said occurred in 1991 and 1992.  In connection to his claim, the Veteran was afforded a VA examination in December 1994, during which he reported to the medical examiner that it was not his feet that really bothered him, but his ankles.  After obtaining a medical history, performing a physical examination and taking X-rays, the Veteran was ultimately diagnosed with back and ankle conditions.  The examiner did not diagnose the Veteran with either a left or right foot condition.
  
In January 1995, the RO implicitly denied the Veteran's bilateral foot injuries claim on the basis that there was no medical evidence of a currently diagnosed disorder.  See September 2016 BVA decision.  The Veteran did not appeal the rating decision to the Board.  It therefore became final.  In July 2008, the Veteran submitted a new VA application seeking service connection for several medical conditions, including a claim for "LFT + RT FOOT." 

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108;
38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of determining whether evidence is new and material, it is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Turning to the current evidence of record, a review of the Veteran's entire claims file reveals that he has never specified, in either a statement, an application or testimony during his September 2016 BVA hearing, what specific foot conditions or foot disorders he currently has that he believes he has developed as a result of injuries he sustained in service.  Rather, the Veteran has continually reported that he suffers from and is being treated for "bilateral foot pain."  The Veteran cannot be service-connected for bilateral foot pain because pain, by itself, is not a disability for which service connection can be granted by VA.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the U.S. Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board observes that the Veteran has not alleged or provided any information as to any specific medical diagnoses upon which he bases his service connection claims.  Rather, his claims have been phrased very broadly (i.e., service connection for bilateral knee disabilities, service connection for residuals of left eye surgery and service connection for residuals of a head injury) such that an initial determination must be made as to whether he has current medical disabilities upon which service connection can be granted.  In regards to the current issue, there is no basis for the granting of service connection under any theory if there is no competent medical evidence of record showing that the Veteran presently suffers from a medical condition related to the foot injuries he had in service.

In an attempt to assist the Veteran in proving his claims and to afford him every opportunity, the Board has reviewed in as much detail as possible approximately 2,500 pages of post-service medical records contained in the Veteran's claims file in an effort to determine what disabilities, if any, he has been diagnosed with subsequent to service; and in this particular instance, if he has a post-service bilateral foot diagnosis upon which his claim can be reopened and possibly granted.  

In doing so, the Board finds that the medical records associated with the claims file since the January 1995 rating decision contain evidence that raise a reasonable possibility of substantiating the Veteran's bilateral foot injuries claim inasmuch as they indicate that the Veteran now has a bilateral foot disorder diagnosis of pes planus that was not present at the time his prior claim was denied.  See VA medical records dated in April 2009 (a physical examination noted that the Veteran had bilateral pes planus with mild pronation of the bilateral feet) and November 2010 (the Veteran was diagnosed with bilateral pes planus).  As will be addressed in more detail below, the Board ultimately concludes in this decision that the preponderance of the evidence is against the Veteran's bilateral foot disorder claim (on its merits) after considering all evidence of record.  However, for the purposes of determining whether his claim should be reopened, a merits review and evaluation of the previously denied claim is not appropriate.  As set forth above, for the purpose of determining whether evidence is new and material, the evidence is presumed credible.  Given the low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, the Board finds the above-referenced post-service medical records to be evidence that is new and material and should be reviewed on the merits in conjunction with all other evidence in the claims file.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the Veteran's claim of entitlement to service connection for bilateral foot injuries is reopened.  38 C.F.R. § 3.156(a).  


Entitlement to service connection for residuals of bilateral foot injuries (merits) 

Turning to the merits of the Veteran's bilateral foot claim, the Board observes that even though the Veteran currently has a post-service bilateral foot diagnosis, the preponderance of the evidence is against finding that this condition is related to service or any incident or injury that occurred during service.  

In this regard, VA regulations provide that service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases will be presumed if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Since pes planus of the feet is not a disorder that is recognized as a "chronic disease" for VA purposes, service connection based upon the theory of continuity of symptomatology is not applicable.  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

As mentioned previously, a review of the medical evidence in this case reveals that the Veteran currently has a diagnosis of bilateral pes planus.  The Veteran appears to have first been given this diagnosis in April 2009, when he was afforded a physical examination related to a separate medical condition.  Specifically, the Veteran was diagnosed with pes planus with mild pronation of the bilateral feet.  The Veteran's Assessment and Plan included a prosthetic consultation for shoe orthotics for bilateral pes planus deformity.  Thereafter, a November 2010 Physical Medicine Rehabilitation Consultation note reflects that the Veteran was diagnosed with bilateral pes planus for which the medical examiner recommended a consultation for orthotics and custom shoe inserts to bring the Veteran's ankle to subtalar neutral position bilaterally.  Thereafter, medical records dated in 2012 reference the Veteran's complaints of chronic foot/ankle pain for which he was prescribed Vicodin.  Legacy Capri records received in December 2012, pgs. 29, 31, 74, 79.  As for any additional diagnoses, the medical records appear to only document a diagnosis of "feet pain" reported in the context of obtaining a medical history or as part of an assessment for separate medical conditions.  Id., p. 84.  A diagnosis of chronic bilateral feet pain was also recently reported in a February 2017 letter from the Veteran's VA medical provider.  

Although the Veteran's service medical records reference the Veteran reporting having feet pain in June 1991, suffering from a basketball inversion injury to the right side of his foot in January 1992, and indicting in the medical history portion of his December 1992 service separation examination that he had foot trouble as a result of a 1991 motor vehicle accident, a clinical physical evaluation of the Veteran's feet and lower extremities revealed normal feet at the time of his separation from service.  See December 1992 report of medical examination.  
  
Notably, the findings set forth in a December 1994 VA examination report, specifically scheduled in relation to the Veteran's foot disorder claims, did not reveal any specific foot condition.  Moreover, the examiner affirmatively indicated there was no pes planus, no hammertoe deformities and no hallux valgus.  Additionally, the portion of the Veteran x-rays pertaining to the feet (not the Veteran's ankles) was found to be normal.  

Pes planus is generally considered the type of unique and readily identifiable condition that lay people can diagnose because it is easy to observe.  Since that is the case, it is clear to the Board that the Veteran's in-service foot injuries and foot pain for which he seeks service connection are not related to his post-service pes planus because if the Veteran had pes planus in service, it would have easily been identified and documented in his medical records.  Further, even if mistakenly undocumented in service, the Veteran was seen by the December 1994 medical doctor referenced above.  At that time, the doctor specifically examined the Veteran and determined that he did not have pes planus.  Lastly, the Board finds it notable that during his BVA hearing, the Veteran testified that he did not know if he actually had a foot condition that was separate and distinct from an ankle condition for which he is service-connected.  See BVA hearing transcript, pgs. 12-14.  As such, the Board finds the Veteran did not identify himself as having pes planus in service; it was not seen for years after service, and no probative evidence suggests it is considered the sort of disability that lays hidden for years following a foot complaint as to be traceable to such remote complaints.  Under these circumstances, the Board concludes the weight of the competent and probative evidence in this case is against finding that the Veteran's pes planus is related to service.    


Entitlement to service connection for residuals of left eye surgery

In seeking service connection for a condition of his left eye, the Veteran has reported that he had left eye surgery in 1992.  See VA medical records dated in September 2008 and June 2013.  

A review of the Veteran's service medical records reveals that he was seen in November 1990 for, among other things, itching and photosensitivity of the eyes.  In September 1991, he was diagnosed with uveitis (inflammation of the eye) of the left eye.  Thereafter, the Veteran indicated in a December 1992 report of medical history form that he had eye trouble; however, a handwritten note on the form reflects that this eye trouble had resolved.  Additionally, a review of the Veteran's December 1992 separation from service physical examination form reveals that he was found to have a normal clinical examination or his eyes and head at that time.  

Post-service medical records dated in September 2008 reflect that the Veteran was seen for a new patient initial assessment, at which time he reported a past surgical history as having eye surgery.  In the portion of the assessment record related to a review of the Veteran's symptoms, the Veteran's doctor noted "Eyes - s/p surgery (?) on left eye in 1992 in military."  The Veteran was ultimately assessed as having a history of eye surgery and was referred to VA's eye clinic.  The Veteran also reported that he had previously had surgery of the left eye in 1992 in the medical history portion of a June 12, 2013 mental health record.  Legacy Capri records received in June 2013, p.3.  

According to an ophthalmology progress note dated on June 4, 2013, the Veteran underwent an eye examination that noted, among other things, that he had uncorrected vision of 20/25 - 2 for the right eye and 20/30 in the left eye.  Legacy Capri records received in June 2013, p.13.  In the medical history section of the record, the Veteran was noted as "Ocular Significant: "Pre DM".  Id.  The medical doctor who saw the Veteran ultimately diagnosed him with "Headache OU."  She reported that his visual symptoms sounded like ocular migraines or ocular auras associated with migraines; and noted that the Veteran was photophobic with history of a traumatic brain injury and a history of left eye uveitis.  In terms of his uveitis, the doctor reported that she saw no cell/flare and that per his history, the Veteran had one episode in 1990s and none since.  Id., pgs. 12-15. 

Subsequent medical records only appear to sporadically reference "eye problems" in terms of either medical history or as a notation related to treatment for a different ailment.  See, e.g., Legacy Capri records received in June 2013, pgs. 24-25, 64-65.  Most recently, a VA medical provider submitted a letter dated in February 2017 on the Veteran's behalf that indicates the Veteran was receiving treatment at that time for, among other things, residuals of left eye surgery, to include light sensitivity, reduced vision and pain.

Reviewing the above-referenced evidence as a whole, it is clear that there is no evidence of record indicating the Veteran had surgery on his left eye in service.  While the Veteran was diagnosed with uveitis of the left eye in service, there is no indication of record that he suffered from this condition after he separated from service.  In fact, it appears that the Veteran reported in June 2013 to his ophthalmologist that he had had one episode of uveitis in the 1990s and had not had any since.  Thus, there is no probative evidence of record indicting that the Veteran had left eye surgery in service.  Additionally, while the Veteran was diagnosed with uveitis in service, the Board has not found anything in his post-service medical records indicating that he has a current diagnosis of uveitis or been diagnosed as having any condition or disorder that could be considered related to or be a residual of his in-service uveitis.

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of competent medical evidence showing that the Veteran presently suffers from residuals of a left eye procedure, there is no basis for the granting of service connection.  Therefore, the Board finds that the preponderance of the evidence is also against this claim.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the Veteran's bilateral foot and left eye surgery claims, the doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received; the service connection claim for bilateral foot injuries is reopened.

Service connection for residuals of bilateral foot injuries (on the merits) is denied.

Service connection for residuals of left eye surgery is denied. 

REMAND

During his December 2016 BVA hearing, the Veteran requested that his service connection claims be remanded to the RO in order for him to be afforded VA examinations in relation to his claims.  See December 2016 BVA hearing transcript, pgs. 6, 12, 14, 17-18, 22, 25-26.  

Evidence in the claims file indicates that the Veteran underwent a January 2011 General Medical Examination that noted X-rays taken of his bilateral knees showed minimal arthritis.  Thereafter, in February 2011, the Veteran was diagnosed with mild left knee osteoarthritis."  See February 2011 addendum medical opinion.  In addition, a letter from the Veteran's VA medical provider dated in February 2017 indicates that the Veteran has been receiving medical treatment for chronic bilateral knee pain.

Turning to the Veteran's period of service, medical records appear to indicate that the Veteran was experiencing problems with his left knee and lower leg by March 1991.  At that time, the Veteran was assessed as having status-post blunt trauma to the medial left knee area with residual pain.  The Veteran's service providers noted that the Veteran had experienced diffuse pain of several months duration and had his knee buckle twice, without locking.  They indicated that an MRI of the knee should be ordered; and also provided the Veteran with a patellar stabilizing brace with hinges for use on a PRN basis.  Subsequent service medical records dated in November 1992 reflect that the Veteran was involved in a motor vehicle accident from which he complained of, among other things, tenderness in the right knee and complaints of pain in the leg and both knees.  Lastly, the Board observes that service medical records dated in February 2007 indicate that the Veteran received medical treatment after twisting his left knee while playing flag football.  In light of the Veteran's current bilateral knee diagnoses and the incidents of knee problems documented in service, the Board finds that the Veteran should be afforded a VA examination in relation to his bilateral knee disorder claim. 

As for the Veteran's claim of entitlement to service connection for residuals of a head injury, the Board observes that a December 1992 report of medical history form notes that the Veteran suffered a head injury as a result of a motor vehicle accident that occurred in 1991.  Service records also indicate that the Veteran suffered a concussion/head injury in December 2006 when an object fell on his head while he was shopping at Walmart.  Post-service, a January 2011 General Medical Examination report notes that the Veteran had a past medical history that included a brain contusion in 2006.  However, in a 02/2011 addendum medical opinion, the Veteran's diagnosis was clarified and changed to "Mild Traumatic Brain Injury with residual chronic headaches."  Additional evidence associated with the file in February 2017 indicates that the Veteran was being seen for a history of traumatic brain injury while in service, leading to chronic headache and memory loss.

In light of the Veteran's documented head injuries in service and his post-service diagnoses, the Board finds that the Veteran should also be afforded a VA examination in relation to his head injury claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his bilateral knee arthritis/osteoarthritis and chronic headaches with reported memory loss.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not that the Veteran's bilateral knees arthritis/osteoarthritis (and any other knee condition/disorder that may be diagnosed by the examiner) is related to service.  The examiner should also provide a medical opinion as to whether the evidence supports the finding that the Veteran suffers from chronic headaches and/or memory loss as a result of head injuries noted in his service records.  A rationale for all opinions should be included in the report.  

2.  If the benefits sought are not granted, the AOJ should prepare a supplemental statement of the case and allow the Veteran and his representative sufficient time to respond.  Thereafter, the appeal should be returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


